TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00236-CR



                            James Steven Thornton, Jr., Appellant

                                                 v.

                                   The State of Texas, Appellee




   FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT
            NO. 7457, HONORABLE JOE CARROLL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               James Steven Thornton, Jr., seeks to appeal from a judgment of conviction for

solicitation of a minor. The trial court has certified, and the record confirms, that this is a plea

bargain case and Thornton has no right of appeal. See Tex. R. App. P. 25.2(a)(2). The appeal is

dismissed. See id. rule 25.2(d).




                                              __________________________________________

                                              Bea Ann Smith, Justice

Before Justices Kidd, B. A. Smith and Pemberton

Dismissed

Filed: May 27, 2004

Do Not Publish